DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/23/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 and 13 recites the limitation " the set of multiple target devices " in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 – 11, 13 - 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schaub (US Publication 2003/0035372).
Regarding claims 1 and 11, Schaub teaches a method and an apparatus, comprising: 
a queue including a plurality of entries, the plurality of entries including a head entry; (figs. 3 and 4 shows a FIFO buffer (310) within a network switch (302), comprising multiple entries and a head pointer (336) controlled by a buffer controller (316); see paragraph 25, 31) and 
control logic circuitry configured to: store packets received by the apparatus in the queue in an order in which the packets are received until the packets can be transferred to a plurality of target devices, wherein the head entry corresponds to an oldest packet in the order, (i.e. fig. 4 shows the buffer controller may store packets in the FIFO buffer in the order the packets are received by definition of FIFO, wherein the HEAD pointer points to the first packet received in the buffer or the oldest packet; 24, 25)
receive flow control information corresponding to the plurality of target devices, the plurality of target devices including at least a first target device and a second target device, determine, using the flow control information, whether the oldest packet stored in the head entry can be transferred to the first target device, and in response to determining that the oldest packet stored in the head entry cannot be transferred to the first target device, (i.e. fig. 4 shows the buffer controller in switch module may perform flow control on the received data packets and determine if the oldest packet stored in the FIFO buffer can be transferred to the right link; According to the technique, the first packet to be examined in each dispatch cycle is the head packet. The head packet in dispatch cycle 1 (packet B1 as identified by the linked list HEAD pointer) is intended for output link B, which is currently unavailable.; see paragraph 35, 42, 43)
 select an other entry behind the head entry according to the order, the other entry storing an other packet that can be transferred to the second target device, and transfer the other packet to the second target device prior to transferring the oldest packet in the head entry to the first target device. (i.e. fig. 4 shows in response to determining that the link where the first FIFO is destined is not available the may select an entry in the buffer by advancing the NEXT pointer to the next packet in line to determine if its destination link is available and transfer the packet if its destination is available; which is currently unavailable, and therefore the head packet cannot be dispatched in this cycle. As described above, the buffer controller continues to examine packets to identify a packet that is intended for an available output link. The next packet in the linked list is identified by the buffer controller using the NEXT pointer of the head packet. The next packet is examined (i.e., by examining the output link ID of the packet) to determine whether or not the packet is intended for an available output link; see paragraph 35, 42, 43)
Regarding claims 4 and 14, Schaub teaches the apparatus of claim 3, wherein the control logic circuitry is configured to: in response to determining that at least the first target device is available to receive the oldest packet, 1) select the head entry, and ii) transfer the oldest packet to the at least the first target device prior to transferring the other packet to the second target device. (i.e. fig. 3 shows the normal operation of a FIFO buffer wherein the oldest packet is first to be sent wherein there is availability in destination; see paragraphs 25, 26)
Regarding claims 5 and 15, Schaub teaches the apparatus of claim 4, wherein the control logic circuitry is configured to: in connection with transferring the oldest packet to the at least the first target device, determine whether the oldest packet is still to be transmitted to one or more additional target devices;
in response to determining that the oldest packet is still to be transmitted to one or more additional target devices, keep a head pointer pointing at the head entry corresponding to the oldest packet; and in response to determining that the oldest packet does not need to be transmitted to any additional target devices, update the head pointer to point at a different entry corresponding to a different packet that is behind the oldest packet according to the order. (i.e. fig. 4 shows after the HEAD pointer has cycles through the FIFO buffer to determine the availability of packets to be transmitted it returns to the packets that had unavailable destinations to see if transmission is now possible; see paragraphs 35, 36, 40)
Regarding claims 6 and 16, Schaub teaches the apparatus of claim 1, wherein the control logic circuitry is configured to: in response to determining that the oldest packet stored in the head entry can be transferred to the first target device, transfer the oldest packet to the first target prior to transferring the other packet in the other entry to the second target device. (i.e. fig. 3 shows the normal operation of a FIFO buffer wherein the oldest packet is first to be sent wherein there is availability in destination; see paragraphs 25, 26)
Regarding claims 7 and 17, Schaub teaches the apparatus of claim 6, wherein the control logic circuitry is configured to: in connection with transferring the oldest packet to the first target device, update the head pointer to point at a different entry corresponding to a different packet that is behind the oldest packet according to the order. (i.e. fig. 4 shows operation of a FIFO buffer wherein after dispatch the HEAD pointer increments to the next element whether or not the destination is available and the packet is transmitted; see paragraphs 32 - 35)
Regarding claims 8 and 18, Schaub teaches the apparatus of claim 7, wherein the control logic circuitry is configured to, as part of updating the head pointer: determine a next entry, according to the order, that includes a packet that still needs to be transferred to at least one target device; and update the head pointer to point at the determined next entry. (i.e. fig. 4 shows operation of a FIFO buffer wherein after dispatch the HEAD pointer increments to the next element whether or not the destination is available and the packet is transmitted; see paragraphs 32 - 35)

9. (Original) The apparatus of claim 8, wherein the control logic circuitry is configured to, as part of determining the next entry, according to the order, that includes the packet that still needs to be transferred to at least one target device: skip over one or more entries, according to the order, that include packets that do not need to be transferred to any target devices. (i.e. fig. 4 shows after the HEAD pointer has cycles through the FIFO buffer to determine the availability of packets to be transmitted it returns to the packets that had unavailable destinations to see if transmission is now possible, when determining availability of transfer it may skip over any packets that are undeliverable; see paragraphs 35, 36, 40)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaub (US Publication 2003/0035372) in view of Brandl (US Publication 2015/0221358).
Regarding claim 2 and 12, Luo discloses all the recited limitations of claim 1 and 11 as described previously from which claim 2 and 12 depends. Schaub does not teach wherein: the control logic circuitry comprises a multiplexer having a plurality of inputs respectively coupled to the plurality of entries of the queue; and the control logic circuitry is configured to control the multiplexer to select an input of the multiplexer that is coupled to the other entry behind the head entry to output from the multiplexer. However, Brandl teaches wherein: the control logic circuitry comprises a multiplexer having a plurality of inputs respectively coupled to the plurality of entries of the queue; and the control logic circuitry is configured to control the multiplexer to select an input of the multiplexer that is coupled to the other entry behind the head entry to output from the multiplexer. (i.e. Brandl discloses a queue utilized in flow control for a network switch may have each element connected to an input of a multiplexer; see paragraphs 46 and claim 12)
 	It would have been obvious to a person with ordinary skill in the art at the time the invention was filed to use the queue sctucture of Brandl into Schaub. Both Schaub and Brandl teach the ability flow control into network switches. 
A person with ordinary skill in the art would have been motivated to make the modification to Schaub to device size and improve switching speed.
Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158. The examiner can normally be reached Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
April 7, 2022Primary Examiner, Art Unit 2471